UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4504



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIAM M. STANLEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-04-38)


Submitted:   October 26, 2005          Decided:     November 15, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant. Zelda Elizabeth Wesley, OFFICE OF THE
UNITED STATES ATTORNEY, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              William M. Stanley appeals the district court’s order

sentencing him to 120 months’ imprisonment following his guilty

plea to a single count of dealing in explosive materials without a

license, in violation of 18 U.S.C. §§ 842, 844 (2000).                   The

Government has moved to dismiss the appeal on the basis of a waiver

of appellate rights contained in its plea agreement with Stanley.

Stanley’s brief has been filed pursuant to Anders v. California,

386 U.S. 738 (1967), and counsel for Stanley claims the district

court erred in accepting Stanley’s plea and imposing sentence.

              Addressing the Government’s motion first, this court’s

interpretation of Stanley’s plea agreement is guided by contract

law.    United States v. McQueen, 108 F.3d 64, 66 (4th Cir. 1997).

In the instant matter, the waiver provision applies only to a

challenge to Stanley’s sentence: “the defendant knowingly waives

the right to appeal any sentence . . . on the grounds set forth in

Title   18,    United   States   Code,   Section   3742.”   (J.A.   at   9).

Although we conclude the waiver is enforceable to the extent

Stanley seeks to challenge his sentence, it does not preclude

Stanley from appealing his conviction.         Accordingly, we grant the

Government’s motion as it applies to Stanley’s appeal of his

sentence and deny it as to Stanley’s challenge to his conviction.

              Turning to Stanley’s claim regarding the voluntariness of

his plea, we have reviewed the transcript of the plea hearing and


                                    - 2 -
have found no error.    Because Stanley’s plea was knowingly and

voluntarily entered, the district court did not err in accepting

Stanley’s   plea.   Accordingly,   we   find   no   error   in   Stanley’s

conviction.

            Finding no meritorious issues upon our review of the

record, we affirm Stanley’s conviction and dismiss the portion of

his appeal relating to his sentence.       This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.             If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.       Counsel’s motion

must state that a copy thereof was served on the client.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED IN PART;
                                                      DISMISSED IN PART




                               - 3 -